DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 20 October 2020 and reviewed by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With regards to independent claims 1 and 11, the claims recite the limitations of “[determining/determine] first and second paths to be traversed by the first and second transport vehicles, respectively, in the storage facility; [identifying/identify] a common path to be traversed by the first and second transport vehicles in a same direction, the common path corresponding to an overlap between the first and second paths; [determining/determine] a first safe distance to be maintained between the first and second transport vehicles when the first transport vehicle reaches a starting point of the common path”. These limitations, as drafted, are a simple process that, under their CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the data could determine or identify the various values and data therefrom, either mentally or using a pen and paper. The mere nominal recitation (in claims 1 and 11) that the various steps are being executed by a server does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process.
This judicial exception is not integrated into a practical application. Claims 1 and 11 recite the additional limitations of a server that is in communication with first and second transport vehicles communicating to the second transport vehicle, a first message for synchronizing movement of the first and second transport vehicles on the  idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the communicating step is performing using anything other than a conventional computer. MPEP 2106.05(d)(ll), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), 71/ Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and O/P Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well-.
Dependent claims 2-10 and 12-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amount to significantly more than the judicial exception itself.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (US20130325210A1) in view of Kanoh (US20200310418A1).
Regarding claim 1, Palm discloses a method for synchronizing movement of transport vehicles in a storage facility (see at least Figure 2, abstract, [0001], [0018] and [0030]) the method comprising: determining, by a server that is in communication with first and second transport vehicles, first and second paths to be traversed by the first and second transport vehicles, respectively, in the storage facility (see at least Figure 2, abstract, [0001], [0009], [0010], [0018], [0019], [0023], [0028] and [0030]-[0033]); identifying, by the server, a common path to be traversed by the first and second transport vehicles in a same direction, the common path corresponding to an overlap between the first and second paths (see at least Figure 1, Figure 2, abstract, [0009] and [0030]-[0035]); and communicating, by the server to the second transport vehicle, a first message for synchronizing movement of the first and second transport vehicles on the common path (see at least abstract and [0030]-[0039]), wherein the first message is indicative of an appropriate action to be taken by the second transport vehicle (see at least abstract and [0030]-[0039]), and wherein the second transport vehicle performs/takes the appropriate action based on the first message (see at least Figure 1, Figure 2, abstract and [0030]-[0039]).
Palm fails to disclose determining, by the server, a first safe distance to be maintained between the first and second transport vehicles when the first transport vehicle reaches a starting point of the common path; wherein the first message is indicative of the first safe distance and wherein the second transport vehicle follows the first transport vehicle along the common path based on the first message and maintains (see at least Figure 5, Figure 6, [0070] and [0108]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palm to incorporate the teachings of Kanoh to determine, by the server, a first safe distance to be maintained between the first and second transport vehicles when the first transport vehicle reaches a starting point of the common path wherein the first message is indicative of the first safe distance and wherein the second transport vehicle follows the first transport vehicle along the common path based on the first message and maintains a distance greater than or equal to the first safe distance from the first transport vehicle in order to increase efficiency and reliability of the system. Palm’s disclosure’s aim is to have a higher efficiency (see [0006] and [0007]) and Palm focuses on a situation where there is a common path to be traversed by two vehicles; Kanoh teaches that once it is detected that there is another vehicle in the common path (when the first transport vehicle reaches a starting point of the common path is broadly interpreted as when the first/preceding vehicle traveling in the same direction is detected) then a first safe distance is determined and the second/own vehicle follows the first/preceding vehicle along the common path based on the first safe distance and maintains a distance greater than or equal to the first safe distance from the first/preceding vehicle. Therefore, one of ordinary skill in the art would find it obvious to modify Palm to incorporate teachings of Kanoh in order to avoid unnecessary stopping and time wasting and increase efficiency and reliability of the system. 

Regarding claim 2, Palm fails to disclose wherein the first and second transport vehicles are in a leader- follower configuration when the first and second transport vehicles traverse the common path. However, such matter is suggested by Kanoh (see at least Figure 5, Figure 6, [0070] and [0108]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palm to incorporate the teachings of Kanoh wherein the first and second transport vehicles are in a leader- follower configuration when the first and second transport vehicles traverse the common path in order to increase efficiency and reliability of the system. 

Regarding claim 3, Palm discloses communicating, by the server to the second transport vehicle, a first message for synchronizing movement of the first and second transport vehicles on the common path (see at least abstract and [0030]-[0039]), wherein the first message is indicative of an appropriate action to be taken by the second transport vehicle (see at least abstract and [0030]-[0039]); however, fails to disclose wherein the second transport vehicle is designated as a follower based on the first message. However, such matter is suggested by Kanoh (see at least Figure 5, Figure 6, [0070] and [0108]; appropriate action is to designate the second transport vehicle as a follower). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palm to incorporate the teachings of Kanoh wherein the second transport vehicle is designated as a follower based on the first message in order to increase efficiency and reliability of the system.

Regarding claim 4, Palm discloses further comprising communicating, by the server, a second message to the first transport vehicle (see at least Figure 2, abstract and [0030]-[0039]), wherein the second message is indicative of an appropriate action to be taken by the first transport vehicle (see at least abstract and [0030]-[0039]). Palm fails to disclose wherein the first transport vehicle is designated as a leader based on the second message. However, such matter is suggested by Kanoh (see at least Figure 5, Figure 6, [0070] and [0108]; appropriate action is to designate the first transport vehicle as a leader). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palm to incorporate the teachings of Kanoh wherein the first transport vehicle is designated as a leader based on the second message in order to increase efficiency and reliability of the system.

Regarding claim 9, Palm as modified by Kanoh discloses communicating, by the server, first and second move instructions to the first and second transport vehicles, respectively, wherein the first and second move instructions include information of the first and second paths, respectively, and wherein the first and second transport vehicles traverse the first and second paths based on the first and second move instructions, respectively (see at least Palm Figure 1, Figure 2, abstract, [0001], [0009], [0010], [0018], [0019], [0023], [0028], [0030]-[0033] and [0037]-[0039]).

Regarding claim 10, Palm as modified by Kanoh discloses the limitations of claim 1 as outlined above and such disclosure is applicable to any two vehicles as long as the same conditions apply; therefore, there is no difference between such limitations for a first vehicle and a second vehicle and for the second vehicle and a third vehicle; therefore, claim 10 is commensurate in scope with claim 1. See above for rejection of claim 1. Further, Palm as modified by Kanoh does disclose multiple of each type of vehicle (see at least Palm abstract, Figure 1, Figure 2 and [0018]-[0039]); therefore, it would have been obvious to one of ordinary skill in the art that all such vehicles (including  third vehicle) would coordinate similar to the first and second vehicles described in claim 1. 

Regarding claims 11-14, 19 and 20, claims 11-14, 19 and 20 are commensurate in scope with claims 1-4, 9 and 10, respectively. See above for rejection of claims 1-4, 9 and 10.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (US20130325210A1) in view of Kanoh (US20200310418A1) in further view of Shankwitz (US20090115638A1).
Regarding claim 5, Palm as modified by Kanoh fails to disclose wherein the first safe distance is determined by the server based on first and second dimensions of the first and second transport vehicles, respectively. However such matter is suggested by Shankwitz (see at least [0063], [0064], [0069], [0082], [0107] and claim 42). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palm as modified by Kanoh to incorporate the 

Regarding claim 15, claim 15 is commensurate in scope with claim 5. See above for rejection of claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (US20130325210A1) in view of Kanoh (US20200310418A1) in further view of Murphy (US20140172223A1).
Regarding claim 6, Palm as modified by Kanoh fails to disclose wherein the first safe distance is determined by the server based on first and second dimensions of first and second payloads carried by the first and second transport vehicles, respectively. However, such matter is suggested by Murphy (see at least [0016], [0025], [0029], [0035], [0042] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palm as modified by Kanoh to incorporate the teachings of Murphy wherein the first safe 

Regarding claim 16, claim 16 is commensurate in scope with claim 6. See above for rejection of claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (US20130325210A1) in view of Kanoh (US20200310418A1) in further view of Plianos (US20190100209A1).
Regarding claim 7, Palm as modified by Kanoh fails to disclose wherein the first safe distance is determined by the server based on first and second velocities of the first and second transport vehicles, respectively. However, such matter is suggested by Plianos (see at least [0104]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palm as modified by Kanoh to incorporate the teachings of Plianos wherein the first safe distance is determined by the server based on first and second velocities of the first and second transport vehicles, respectively in order to increase accuracy and thereof safety and reliability of the system.

Regarding claim 17, claim 17 is commensurate in scope with claim 7. See above for rejection of claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (US20130325210A1) in view of Kanoh (US20200310418A1) in further view of D’Andrea (US20070288123A1).
Regarding claim 18, Palm as modified by Kanoh fails to disclose wherein the first and second paths include a plurality of fiducial markers for facilitating movement of the first and second transport vehicles along the first and second paths, respectively. However, such matter is suggested by D’Andrea (see at least Figures 4A-4H, [0028], [0030], [0039] and [0051]-[0073]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palm as modified by Kanoh to incorporate the teachings of D’Andrea wherein the first and second paths include a plurality of fiducial markers for facilitating movement of the first and second transport vehicles along the first and second paths, respectively in order to increase reliability and accuracy of the system.

Regarding claim 18, claim 18 is commensurate in scope with claim 8. See above for rejection of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667